207 F.3d 969 (7th Cir. 2000)
Michael Bonds,    Plaintiff-Appellant,v.Milwaukee County, Karen Ordinans,  William Hart and Thomas Kuzma,    Defendants-Appellees.
No. 99-2282
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 14, 1999Decided March 28, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 97 C 921--Joseph P. Stadtmueller, Chief Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Harlington Wood, Jr., Cudahy and Kanne, Circuit  Judges.
Kanne, Circuit Judge.


1
Defendant Milwaukee County  argues that this is a textbook case of protected  employment action under the policymaking employee  exception to the First Amendment. Plaintiff  Michael Bonds publicly criticized his government  employer on a matter of public concern, while  serving in a "policymaking" position, and  suffered adverse employment treatment based on  his speech. Indeed, if that was the case without  more, we would apply the policymaking employee  exception first enunciated in Elrod v. Burns, 427  U.S. 347, 367-68 (1976), in a straightforward  affirmance for the County.


2
The facts, however, are not so simple. While  working for the City of Milwaukee, Bonds appeared  at a public meeting and criticized a program that  the City adopted the previous day as "sinister"  and "pitting black against white." Based on this,  the County of Milwaukee rescinded its offer of  employment to Bonds. Thus, Bonds criticized the  City of Milwaukee, his government employer at the  time, but received adverse action from a  different government body, the County of  Milwaukee, for whom Bonds was to begin employment  in two weeks.


3
The policymaking employee exception does not  cover a government entity's refusal to hire based  on the prospective employee's criticism of a  different government entity for whom he had  worked. Nonetheless, we apply the balancing test  of First Amendment and government employer  interests from Pickering v. Board of Education,  391 U.S. 563 (1968), and find that the County's  decision not to hire Bonds was justified by its  interests in government efficiency and workplace  harmony. We affirm judgment for the County.

I.  History

4
The Community Development Block Grant Committee  for the City of Milwaukee ("City") is an elected  body of ten officials that makes all policy  decisions regarding the distribution of Community  Development Block Grant ("CDBG") funds received  by the City from the federal government. Michael  Bonds, who had endured a decade of postgraduate  study on the CDBG program, was a natural fit as  senior fiscal analyst for the Block Grant  Committee. In that position, Bonds evaluated  policy proposals for the distribution of CDBG  funds and oversaw the allocation of $30 million  in federal funding.


5
In the spring of 1997, Milwaukee Mayor John  Norquist proposed a novel method for the  distribution of CDBG money, called the  Neighborhood Strategic Planning Process ("NSPP").  The NSPP restructured the distribution process by  dividing Milwaukee into seventeen service areas  within each of which community groups would  compete for portions of their respective area's  funding allocation. Pursuant to his duties for  the City, Bonds researched the NSPP and became a  staunch opponent. Bonds authored a highly  critical report, dated July 14, 1997, condemning  the NSPP as "seriously flawed" and warning that  it "pits poor people (black, white, and  hispanics) on the southside of the city against those on the northside." Despite Bonds's report  and amid intense public scrutiny focused on what  Bonds testified was "the hottest issue in City  government during that period," the City adopted  the NSPP in final form on July 25, 1997.


6
Unhappy with his role at the City, Bonds had  been contemplating a move out of city government  and had applied for employment as a research  analyst with the Milwaukee County Board of  Supervisors ("County" or "Board of Supervisors").  Karen Ordinans, chairperson of the Board of  Supervisors, interviewed Bonds after Bill Hart,  Ordinans's chief of staff, selected Bonds as one  of five finalists for the position from more than  seventy applicants.


7
During the hour-long interview, Ordinans told  Bonds that she "expected staff to be providers of  information, to be objective about the research  and analysis and not get into the political part  of debating issues and making policy decisions."  Bonds replied that "he knew that whether he  disagreed or agreed with a decision made by the  County Board, that it was not his place to  publicly comment on it or get into it." Impressed  with Bonds's experience and demeanor, Ordinans  offered the position to him around July 23, 1997.  Bonds accepted her offer in a letter dated July  25, 1997, and gave the City his notice of  resignation, effective August 8, 1997.


8
On July 26, 1997, one day after Bonds accepted  the position with Milwaukee County, Bonds  participated as a panelist in a "Community  Brainstorming Conference" on the NSPP at the  request and in place of Alderman Fred Gordon. The  forum, held at a Milwaukee church, featured five  speakers offering alternate viewpoints on the  block grant program and the NSPP. The schedule  for the forum listed Bonds as a "Community  Development Policy Committee Analyst." At trial,  the parties disputed the substance of Bonds's  remarks at the forum, but the district court  determined that Bonds was openly critical of the  NSPP as "sinister" and attacked both the City,  still his employer at the time, and Mayor  Norquist. The Milwaukee Journal Sentinel reported  these events in its July 27, 1997, edition as  follows:


9
City analyst decries block grant funds shift


10
A Common Council decision to shift $660,000 in  Community Development Block Grant money from  north side neighborhoods to some on the south  side is "sinister" and should result in an  attempt to recall Mayor John Norquist if he does  not veto it, a city analyst told an applauding  north side audience Saturday.


11
"Anyone who is concerned about racial harmony  should be at City Hall raising hell," said  Michael Bonds, an analyst for the Block Grant  Policy Committee, at a meeting Saturday of the  Community Brain Storming Conference. "This is  pitting black against white when we should be  working together."


12
* * *


13
Bonds, who said he is quitting his city job to  take a similar position with the Milwaukee County  Board, was one of six panelists at the session  held at St. Matthew's C.M.E. Church, 2944 N. 9th  St. He urged people to call Norquist and demand  that he veto the measure and to file protests  with the U.S. Department of Housing and Urban  Development. He also called on African-Americans  serving on the block grant task force to resign  in protest.


14
Reports of Bonds's performance sparked immediate  outrage at Milwaukee County. Two county  supervisors, Daniel Diliberti and Jim McGuigan,  called Ordinans to voice concerns about Bonds's  future employment with the County. Diliberti  testified that he left a message for Ordinans  saying that he would have found it "very  difficult to work with [Bonds] if he was giving  his opinion or would criticize the policy-making  body that he was working for." He explained, "I  wouldn't want staff on the County Board that  disagreed with my decision and then publicly  criticize[d] me for it." McGuigan testified that  he left a message for Ordinans expressing concern  that Bonds was "trying to be a policymaker" and  warning that the County "didn't need a 26th  supervisor." Another county supervisor, Robert  Krug, was "shocked" by the reports of Bonds's  conduct and opined to Hart that Bonds's  statements "were very wrong, and [he] would be  very concerned about having somebody on staff  that would be willing to make statements like  that publicly in the press."


15
Alarmed, Hart called Bonds on July 28, 1997, to  investigate the events described in the Milwaukee  Journal Sentinel. Bonds told Hart that the  newspaper account reported his comments out of  context but admitted that the "main thrust" of  the article was correct. Bonds explained that he  was simply trying to inform the community about  the NSPP and present it with different options  for protest. Later that day, in an attempt to  allay Hart's concerns, Bonds faxed several  documents to Hart including a written apology to  Mayor Norquist and a memorandum to the Milwaukee  Common Council clarifying his comments at the  forum.


16
Ordinans was "very shocked" by Bonds's conduct  at the forum. Ordinans hired Bonds for the  trusted analyst position believing that Bonds  would be discreet and reserve his personal  misgivings from public attention. Yet Bonds  displayed "extremely poor judgment" in openly  criticizing a decision of the policymaking body  for which he worked and making inflammatory  comments regarding a politically controversial  matter on which he had worked. Ordinans felt that  "if this guy is going to question the Common  Council as a policy-making body, he could  certainly do it again and question a policy  decision that was going to be made by the  Milwaukee County Board." She explained at trial  that his behavior "immediately sent signals to  [her] that [she] was going to have a big problem  on [her] hands if this person came on board."  Indeed, Bonds's own superior Alderman Gordon was  stunned by Bonds's inappropriate "diatribe" that  "created a fire storm" of unwanted political  controversy. Gordon explained that he had to  perform "damage control" and was "besieged with  phone calls" for days regarding the incident.  Gordon felt that Bonds certainly spoke on his own  behalf because he "never said to Mr. Bonds to  criticize the process as being sinister, [he]  never called for Mr. Bonds to state that the  Mayor should be recalled, [he] never said  anything like that."


17
Furthermore, Ordinans believed that Bonds would  cause dissension in her workplace. Bonds's  performance was widely publicized, and Ordinans  felt that "the staff would have had resentment"  because "[t]hey do not conduct themselves as Mr.  Bonds did." Particularly given the small size of  her workplace, with only seven staffers serving  twenty-five supervisors, Ordinans sought "a staff  that works harmoniously as a team" and needed  "staff that any supervisor could feel comfortable  and confident going to." Yet several county  supervisors already expressed skepticism that  they would be able to work with Bonds. Hart  testified at trial that Bonds "would not have  started his tenure at the County Board of  Supervisors with a great degree of credibility,  and there were Supervisors who . . . from day one  would probably not trust Mr. Bonds." After  considering the concerns of Diliberti, McGuigan,  Krug and Hart, Ordinans decided to withdraw the  offer of employment. She feared that hiring Bonds  would turn out to be a "disaster" and explained  at trial, "If our seven research staff were out  in the community conducting themselves this way,  my job would be complete chaos."


18
On July 31, 1997, worried that Bonds might be  without a job once she withdrew her offer,  Ordinans called the City to confirm that Bonds  would be able to retain his job there. Satisfied  that Bonds could continue with the City, Ordinans  asked Hart to call Bonds and withdraw the offer  of employment, which he did that day.


19
A week later, on August 7, 1997, Bonds sued the  County in Milwaukee County Circuit Court under 42  U.S.C. sec. 1983 alleging that the County  withdrew its employment offer because of Bonds's  public comments on July 26, 1997, in violation of  the First Amendment. Bonds also pleaded two state  law claims: wrongful termination and intentional  interference with a prospective contractual  relationship. The County removed the suit under  28 U.S.C. sec. 1441 to the Eastern District of  Wisconsin and moved for summary judgment on all  three counts. On April 20, 1998, the district  court denied summary judgment on Bonds's First  Amendment claim but dismissed both Bonds's state  law claims. Exactly one year later on April 20,  1999, after a bench trial, the district court  rendered judgment for the County on Bonds's First  Amendment claim, ruling that Milwaukee County's  interests as an employer outweighed Bonds's free  speech interests. Bonds now appeals three  district court findings of fact and the judgment  against him.

II.  Analysis
A.  Findings of Fact

20
To begin, we address Bonds's challenge to the  following district court findings of fact: (1)  Bonds's comments created substantial disruption  for the City; (2) Alderman Gordon viewed Bonds's  comments as inflammatory and inappropriate and  requested an apology from Bonds; (3) Bonds issued  apologies to the Common Council and Mayor  Norquist for his comments at the forum. We will  reverse the district court's findings of fact  only if we are convinced that those findings are  clearly erroneous. See Hudson v. Burke, 913 F.2d  427, 431 (7th Cir. 1990).


21
None of these challenged findings constitutes  clear error. Bonds contends that the first two  findings are unsupported by the record, but both  derive directly from the deposition testimony of  Alderman Gordon. Gordon explained unequivocally  in his deposition that Bonds's comments were  absolutely inappropriate and sparked a "fire  storm" of outrage that besieged him with phone  calls for several days. Although Gordon did not  testify that he demanded an apology, Gordon asked  Bonds to explain himself, and Bonds immediately  apologized for his remarks at the forum.  Regarding the third finding of fact, Bonds argues  that Bonds's letters to the Common Council and  Mayor Norquist were not "apologies," but rather  clarifications of his comments at the July 26  forum. Bonds's private intent notwithstanding,  the district court reviewed the letters and found  that these letters, which expressed Bonds's  regret for his conduct at the forum, constituted  apologies to the Council and the Mayor. This was  not clear error.

B.  First Amendment Retaliation

22
Bonds's central claim on appeal is that the  County violated his First Amendment rights by  discriminating against him based on his speech  and conduct at the July 26 community forum.  Bonds's claim highlights the fact that the First  Amendment places the government in two  potentially conflicting roles with respect to its  public employees. The government qua government  owes public employees the First Amendment  protections that it owes all citizens. Although  public employees once forfeited First Amendment  protection by virtue of their employment with the  government, see Adler v. Board of Educ., 342 U.S.  485 (1952); McAuliffe v. Mayor of New Bedford, 29  N.E. 517 (Mass. 1892), this is no longer so.  Speech by government employees, completely  divorced from the employment context, is  protected under the same standard as speech by  those who are not government employees. See Perry  v. Sindermann, 408 U.S. 593, 597 (1972);  Keyishian v. Board of Regents, 385 U.S. 589, 605-  06 (1967). The government qua employer, however,  may apply legitimate employment standards in  regulating the workplace and promoting efficient  operation. This often requires the government to  regulate the speech of its employees in a manner  that, outside the employer-employee relationship,  would violate the First Amendment. In navigating  between these weighty concerns, courts must  balance the First Amendment against the  government's interests as an employer.


23
The Supreme Court first framed this balance in  Pickering v. Board of Education, 391 U.S. 563,  568 (1968), explaining that "the State has  interests as an employer in regulating the speech  of its employees that differ significantly from  those it possesses in connection with regulation  of the speech of the citizenry in general." Thus  it is necessary to "arrive at a balance between  the interests of the [citizen], in commenting  upon matters of public concern and the interest  of the State, as an employer, in promoting the  efficiency of the public services it performs  through its employees." Id. In evaluating a  public employer's regulation of its employee's  speech on matters of public concern under the  First Amendment, Pickering balancing requires the  court to weigh the employer's interest in  government efficiency and effectiveness on one  hand, and the public employee's free speech  interests on the other hand.


24
Subsequent to Pickering, the Court developed a  "policymaking employee exception" to Pickering  balancing under the First Amendment. In Elrod v.  Burns, 427 U.S. 347, 367 (1976), the Court held  in a plurality opinion that patronage dismissals  of non-policymaking employees, based on their  partisan affiliation, violated the First  Amendment. However, the Court also carved a  narrow exception for termination based on  partisan affiliation of an employee who acts "as  an adviser or formulates plans for the  implementation of broad goals," id. at 368, 96 S.t.2673, because "representative government [should] not  be undercut by tactics obstructing the  implementation of policies of the new  administration, policies presumably sanctioned by  the electorate." Id. at 367, 96 S.Ct2673. For these sensitive  government positions, termed "policymaking" jobs,  the government employer has a heightened need for  trust and confidence that its subordinates are  guided by the same political compass and will  exercise their discretion in a manner consistent  with their shared political agenda. Here, the  government employer's need for political  allegiance from its policymaking employee  outweighs the employee's freedom of expression to  such a degree that it obviates Pickering  balancing.


25
The Court expanded this exception in Branti v.  Finkel, 445 U.S. 507, 518 (1980), beyond  employees with policymaking input, to any  employee for whom "party affiliation is an  appropriate requirement for the effective  performance of the office involved." We have  interpreted this definition of a policymaking  employee to include positions in which "'the  individual authorizes, either directly or  indirectly, meaningful input into government  decisionmaking on issues where there is room for  principled disagreement on goals or their  implementation.'" Warzon v. Drew, 60 F.3d 1234,  1239 (7th Cir. 1995) (quoting Nekolny v. Painter,  653 F.2d 1164, 1170 (7th Cir. 1981)). In his  position with the County, Bonds would have  contributed meaningful input on County policy by  producing research on which the Board of  Supervisors would base its decisions, and Bonds  conceded that his analyst job would have  constituted a "policymaking" position.


26
The unique facts of this case present the  following question in unusually sharp relief--  whether the policymaking employee exception to  the First Amendment exempts adverse employment  action based on speech unrelated to political  affiliation or viewpoint. While conceding his  status as a "policymaker," Bonds argues that  Pickering balancing applies nevertheless because  his termination was not based on "political  reasons" as contemplated by Elrod and Branti. In  fact, the County agrees that "political reasons,"  defined in the usual sense, were not the basis  for its decision to rescind the offer. That is,  it had no objection to the substance of Bonds's  statements regarding the NSPP at the July 26  forum but instead found it dismaying that Bonds  chose to speak publicly against his then-  employer. In the typical case, the public  employer objects to the fact that the  policymaking employee speaks publicly against it,  but also objects to the substance of the  employee's speech, namely that it contradicts and  criticizes its own positions. The twist in this  case is that Bonds was not yet working for the  County on July 26, and the speech at issue  criticized his then-employer, the City of  Milwaukee, and not the entity whose employment  decision is at question here, the County. The  County did not object to Bonds's speech on the  basis of its viewpoint, but rather objected to  the fact that Bonds publicly criticized his  employer. We therefore must decide whether a  refusal to hire based on political speech  qualifies for the policymaking employee exception  when the motivation is unrelated to political  viewpoint. The district court's refusal to apply  the policymaking employee exception is a question  of law which we review de novo. See Selch v.  Letts, 5 F.3d 1040, 1043 (7th Cir. 1993).


27
To date, following Elrod and Branti, we have  interpreted the policymaking employee exception  to exempt employer action from Pickering  balancing when it is based primarily on political  motivations. In addition to political  affiliation, we extended the exception to cover  employer action against political expression in  Wilbur v. Mahan, 3 F.3d 214 (7th Cir. 1993).  There, the policymaking employee exception  protected a sheriff's termination of a deputy  sheriff who decided to run against him in the  upcoming sheriff's election. See id. at 217-18.  Although the deputy sheriff belonged to the same  political party as his superior, the rationale of  the exception covered political expression, such  as running for office against one's superior,  that compromised the trust and loyalty from  policymaking employees essential to government  employers. We noted that the First Amendment does  not require "a public official to hire, or  retain, in a confidential or policymaking job,  persons who are not his political friends and may  be his political enemies." Id. at 218. The  exception rests upon the need of a public  employer to "trust the occupants of the  confidential positions to keep his secrets [and]  the occupants of the policymaking positions to  carry out his policies with fidelity and  diligence." Id. at 217. When a policymaking  subordinate contests his superior's elected  position in an election, "the political enmity  that the candidacy is certain to engender  entitles the boss to fire him." Id. at 218.


28
In Warzon v. Drew, 60 F.3d 1234, 1238 (7th Cir.  1995), we held that the rationale for the  policymaking employee exception also covered  viewpoints relating to the policymaking  employee's duties. We ruled that the termination  of a policymaking employee, whose duties included  management of the Milwaukee County health-care  plan and who openly challenged her superior's  health-care policy positions, did not violate the  First Amendment. See id. Consistent with the  policymaking employee exception, disagreement  between the employer and the policymaking  employee over job-related policy issues causes  the same failure of loyalty and shared political  mission between superior and subordinate as  inconsistent political affiliation or viewpoint.  In deference to the public employer's interests  in government effectiveness and efficiency, we  decided that an employer can punish policymaking  employees who disagree with it on job-related  policy. Id.; see also Flynn v. City of Boston,  140 F.3d 42, 47 (1st Cir. 1998); Hall v. Ford,  856 F.2d 255, 265 (D.C. Cir. 1988).


29
This case, however, presents a more complicated  factual posture. Ordinans explained that the  County chose not to hire Bonds because his  remarks evidenced shortcomings of  trustworthiness, propriety and loyalty to his  public employer. The County conceded that Bonds's  substantive viewpoint on the NSPP was basically  untroubling, given its distance from the  development and implementation of the program.  Instead, the County viewed Bonds's speech as  insubordination against his then-employer and  feared that Bonds might repeat such an episode in  his new job with the County.


30
The policymaking employee exception does not  immunize public employer action unconnected to  and unmotivated by need for political loyalty.  For example, in Marshall v. Porter County Plan  Commission, 32 F.3d 1215, 1221 (7th Cir. 1994),  we held that a government employer could not  terminate a policymaking employee for speech  criticizing her employer's abuse of office  because the speech did not involve her political  or policy viewpoints. Furthermore, we explicitly  have left open the question whether a government  employer could cite the policymaking employee  exception to limit its policymaking employees'  speech unrelated to the performance of their  duties. See Ryan v. Illinois Dep't of Children &  Fam. Servs., 185 F.3d 751, 759 (7th Cir. 1999);  Warzon, 60 F.3d at 1239 n.1; Marshall, 32 F.3d at  1221; Wilbur, 3 F.3d at 218.


31
Although an employee's status as a policymaker  bears considerable attention when weighing the  interests of the government, the policymaking  employee exception does not apply and courts must  apply Pickering balancing when the speech at  issue does not implicate the employee's politics  or substantive policy viewpoints. The  policymaking employee exception does not cover  all employee speech, see Wilbur, 3 F.3d at 217,  and speech unrelated to job duties or political  viewpoint runs too remote from the interests that  animate the exception. True, Bonds's speech  addressed a controversial issue in a political  setting, but the County did not decide against  him for the political viewpoint of his speech.  Bonds was not hired because County executives  believed he was disloyal and indiscreet. The  policymaking employee exception does not apply to  the rescission of Bonds's job offer because the  County did not withdraw its offer for "political  reasons," and Pickering balancing thus applies.


32
Under Pickering, a government employee must  satisfy the following two-part inquiry to prove  unlawful discharge under the First Amendment: (1)  the speech must address a matter of public  concern; and (2) the employee's First Amendment  interest on this matter must not be outweighed by  any injury that the speech might inflict on the  government interest in promoting the efficiency  of its public services. See Pickering, 391 U.S.  at 568. We review de novo the district court  application of the Pickering test. See Messman v.  Helmke, 133 F.3d 1042, 1046 (7th Cir. 1998);  Hulbert v. Wilhelm, 120 F.3d 648, 653 (7th Cir.  1997).


33
Under the first prong of Pickering, we consider  "the content, form, and context of a given  statement" to determine whether Bonds's speech  regarded a matter of public concern. Connick v.  Myers, 461 U.S. 138, 147 (1983). Bonds addressed  a subject of great public interest, and his  particular statements were relevant to the public  at large, not just Bonds personally. Bonds  intended to provide information about the NSPP,  which had been approved just a day earlier by the  City and was the subject of intense public  attention, at a community forum for interested  citizens. This certainly constituted  participation "in a public dialogue on matters of  interest to the public" and discussion of "public  issues rather than merely a personal grievance."  Dinshow v. School Dist. of Rib Lake, 77 F.3d 194,  197 (7th Cir. 1996).


34
The County admits that the NSPP was a widely  publicized matter of much political controversy  and importance, but insists that Pickering  protects speech by a government employee on a  public concern only when spoken within the  employee's role "as a citizen" and not "as an  employee." The County argues that all Bonds's  comments were made "as an employee" because he  represented the City at the forum and would not  have appeared but for his employment duties.  According to the County, Bonds's speech is thus  unprotected regardless whether it addressed a  matter of public import. However, the County's  proposed approach improperly places decisive  weight on the fact that Bonds appeared at the  forum as part of his job, without evaluating the  speech itself at all.


35
The cases cited by the County, which  purportedly apply its approach, consider whether  the employee spoke pursuant to her employment  duties as a contextual factor in deciding that  the relevant speech did not touch on a matter of  public concern. These cases hold that speech is  unprotected when the employee is not voicing her  personal opinions, but instead is conveying  information on behalf of another as part of her  duties, see Youker v. Schoenenberger, 22 F.3d  163, 165 (7th Cir. 1994), speaking about personal  grievances that relate only tangentially to a  greater political issue, see David v. City &  County of Denver, 101 F.3d 1344, 1355-56 (10th  Cir. 1996); Thomson v. Scheid, 977 F.2d 1017,  1020-21 (6th Cir. 1992); Terrell v. University of  Texas Sys. Police, 792 F.2d 1360, 1361-62 (5th  Cir. 1986), or speaking without any intent to  comment publicly, see Morris v. Crow, 142 F.3d  1379, 1382-83 (11th Cir. 1998) (holding that a  police officer's written report and court  testimony pursuant to his job duties were  unprotected because the speech could not be  "characterized as an attempt to make public  comment"); Buazard v. Meredith, 172 F.3d 546, 548  (8th Cir. 1999). In other words, this caselaw  addresses the speaker's status only insofar as it  relates to the context and purpose of the speech.


36
Some courts have explained that the relevant  inquiry is whether the employee speaks more in  his role "as employee" or "as citizen." See,  e.g., Wallace v. Texas Tech Univ., 80 F.3d 1042,  1050 (5th Cir. 1996). When courts refer to  "speech as a citizen," it is shorthand for the  constitutionally protected expression of  personally-held views regarding a public concern.  The underlying substantive question is whether  the particular speech at issue constitutes the  employee's own personal expression, intended as  public comment, on a matter of public interest,  rather than mere articulation of the employer's  position or speech directed by a private  grievance. When public employees offer their  opinions in roles as representatives or employees  of the government, the government's interest as  an employer is greater than if the speech comes  divorced from the employment context, and the  second prong of Pickering should honor that  enhanced interest; however, the employee's speech  may qualify as speech by a citizen on a public  concern under the first prong of Pickering  nonetheless. Indeed, we commonly have found  speech by public employees spoken pursuant to  their employment duties to constitute speech on  a public concern. See, e.g., Hulbert, 120 F.3d at  653-54; Campbell v. Towse, 99 F.3d 820, 828 (7th  Cir. 1996); Wright v. Illinois Dep't of Children  & Fam. Servs., 40 F.3d 1492, 1503 (7th Cir.  1994). As Connick instructs, we consider the  content, context and purpose of Bonds's speech at  the forum as factors in deciding that his speech  touched on a matter of public concern. See  Connick, 461 U.S. at 147; Waters v. Churchill,  511 U.S. 661, 668 (1994) (analyzing "what the  speech was, in what tone it was delivered, what  the listener's reactions were" in deciding  whether the speech regarded a matter of public  concern).


37
Even though he participated in the forum at  Alderman Gordon's direction, Bonds articulated  many independent views about the NSPP and did not  serve as a mere surrogate for Council positions.  Gordon testified that Bonds spoke for himself at  the forum and that Bonds's criticisms of the NSPP  and the Mayor went well beyond the scope of  Gordon's instructions. Indeed, this personal  initiative is precisely that which troubled  Ordinans and the Board of Supervisors. Bonds  spoke his own mind about the wisdom underlying  the NSPP, how the NSPP would affect the lives of  Milwaukee citizens and how concerned citizens  ought to respond politically. Bonds satisfies the  first prong of the Pickering test because he  commented for himself on a topic of public  concern.


38
The second prong of Pickering presents the  thornier question whether Bonds's First Amendment  interests outweighed the County's interests in  government efficiency and workplace harmony.  Factors to consider in applying the Pickering  test include (1) whether the speech would create  problems in maintaining discipline or harmony  among co-workers; (2) whether the employment  relationship is one in which personal loyalty and  confidence are necessary; (3) whether the speech  impeded the employee's ability to perform her  responsibilities; (4) the time, place and manner  of the speech; (5) the context in which the  underlying dispute arose; (6) whether the matter  was one on which debate was vital to informed  decisionmaking; and (7) whether the speaker  should be regarded as a member of the general  public. See Kokkinis v. Ivkovich, 185 F.3d 840,  845 (7th Cir. 1999); Wright, 40 F.3d at 1502;  Knapp v. Whitaker, 757 F.2d 827, 839 (7th Cir.  1985).


39
As the County stresses, Bonds appeared at the  forum within the scope of his responsibilities to  the City and otherwise would not have spoken  there at all. This fact tempers his First  Amendment interests. If Bonds had appeared simply  as a surrogate for the City and said nothing on  his own behalf, then his speech would be  unprotected because his personal freedom of  expression would not be implicated. See, e.g.,  Bausworth v. Hazelwood Sch. Dist., 986 F.2d 1197,  1199 (8th Cir. 1993). However, in addition to  representing the City, Bonds expressed his  personal views about the NSPP at a community  forum for open discussion, and personal views on  a public concern are protected speech under  Pickering. Furthermore, putting aside for a  moment the costs and disruption caused by  disclosure of sensitive government information,  the public employee's opinions have particular  First Amendment value for the public because his  access to inside information places him in a  unique position to evaluate government  performance. See Waters, 511 U.S. at 674; Wilbur,  3 F.3d at 215. Bonds provided a unique  perspective on the NSPP and contributed to  meaningful public debate with his expert opinion  on an arcane, but important City program which he  had studied and researched.


40
This indicates that Bonds's First Amendment  interests were significant, but not that they  necessarily outweigh the government's interests  here. In fact, we find the opposite to be true.  Under Pickering, we consider among other things  whether the speech would create workplace  dissension; whether the employment relationship  requires heightened personal loyalty and  confidence; and whether the speech impedes the  employee's ability to perform his  responsibilities. See Wright, 40 F.3d at 1502.  Bonds's status as a policymaking employee speaks  to each of these factors and swings the balance  in the County's favor. The special loyalty and  confidentiality needed from policymaking  employees like Bonds exacerbates the damage to  the employment relationship and government  effectiveness caused by their insubordinate,  disloyal or inappropriate speech.


41
Although the policymaking employee exception  does not apply, an employee's policymaking status  therefore remains a critical factor in applying  Pickering balancing. The policymaking employee  exception represents a subset of Pickering cases  where the government's interests so far outweigh  the policymaking employee's interests that a  categorical exception is appropriate. See Warzon,  60 F.3d at 1238; Marshall, 32 F.3d at 1220;  Wilbur, 3 F.3d at 218-19. But see Stough v.  Gallagher, 967 F.2d 1523, 1527-28 (11th Cir.  1992). The government interests advanced both by  the policymaking employee exception and Pickering  balancing overlap considerably. See Warzon, 60  F.3d at 1238. Under the same rationale embodied  by the policymaking employee exception itself,  the government employer possesses substantial latitude to punish or terminate (or in this case,  refuse to hire) policymaking employees when  addressing their nonpolitical speech under  Pickering.


42
The difference for nonpolitical speech, however,  is that the policymaking employee still retains  some First Amendment rights despite his  policymaking status. We have explained that  "[b]ecause the individual and governmental  interests are essentially unvarying in patronage  cases, the focus is less on the expressive  activity than on the office occupied by the  person engaging in that activity." Heideman v.  Wirsing, 7 F.3d 659, 662 (7th Cir. 1993). In  contrast, the connection between an instance of  nonpolitical speech and the consequent effect on  government efficiency varies considerably from  one case to another. Evaluating the rich  diversity of nonpolitical speech by policymaking  employees under Pickering forces courts to accord  First Amendment protection for speech that bears  almost no relation to the demands required of  policymaking employees, but permits the  government appropriate latitude when the relevant  speech will significantly impair the government's  legitimate interests as an employer. We confer  substantial weight to the employee's status as  policymaker in applying Pickering to nonpolitical  speech, but we also evaluate whether the employer  proffers a reasonable connection between the  speech and a legitimate rationale for the adverse  employment action.


43
Bonds's speech rightly troubled the County  because it had undermined his credibility with  several supervisors, and Ordinans reasonably  believed that his hiring would have created  workplace dissension. Even though Bonds was not  speaking about politics directly relevant to the  County, Ordinans was concerned that Bonds would  not be loyal to County policy positions because  he had shown himself willing to advocate publicly  his personal political views to the extent that  he embarrassed his employer in explicit and  provocative terms. Ordinans worried that Bonds  might do the same while working for the Board of  Supervisors and felt that his statements revealed  him to be untrustworthy and disloyal--so much  that several supervisors already had declared  that they could not work with him. Particularly  given the small size of the County staff,  Ordinans was concerned that Bonds would disrupt  workplace harmony and would be ineffective in his  new position with the County as a result of the  distrust surrounding him. In hiring or  terminating employees, a government employer is  entitled to consider "'the potential  disruptiveness of an employee's speech.'" Caruso  v. De Luca, 81 F.3d 666, 670-71 (7th Cir. 1996)  (quoting Waters, 511 U.S. at 680); see also  Kokkinis, 185 F.3d at 845-46 (upholding  termination of a police officer who publicly  criticized his employer, based on potential  disruptiveness of speech). Furthermore, though  Bonds contends otherwise, Ordinans had reasonable  grounds to believe that Bonds had conducted  himself inappropriately at the forum based on the  newspaper report, Hart's telephone discussion  with Bonds and Bonds's written apologies to Mayor  Norquist and the Council.


44
After considering the views of three county  supervisors and her chief of staff, Ordinans  concluded that hiring Bonds would become a "big  problem" and a "disaster." Under these  circumstances, the County's interests in  government efficiency and workplace harmony  justified its decision to rescind its offer to  Bonds for a policymaking position and outweighed  Bonds's First Amendment interests under  Pickering. The alternative for the County was to  hire a prospective employee for a sensitive  policymaking position who it believed would be  disruptive and ineffective in his new role. The  County's decision not to hire Bonds because of  his speech at the July 26 forum meets the  Pickering standard and does not violate the First  Amendment.


45
Finally, Bonds argues that the County's  interests as an employer were not yet implicated  because he had not begun working for the County.  This is material only if it affects how the  County rightfully could have regarded the  possible effect of Bonds's hiring on efficient  government operation. Admittedly, these facts are  unusual, but we disagree with Bonds that this  makes any difference. Courts should give  substantial deference to government predictions  of harm from employee speech, see Waters, 511  U.S. at 673, and the Supreme Court explained that  the government's reasoning for termination based  on an employee's speech should be evaluated from  the vantage of the employer's reasonable belief.  See Waters, 511 U.S. at 678; see also Connick,  461 U.S. at 152 ("[W]e do not see the necessity  for an employer to allow events to unfold to the  extent that the disruption of the office and the  destruction of working relationships is manifest  before taking action."). The operative question  is whether the County can show that it was  reasonable to believe that Bonds's speech would  cause dissension and inefficiency in its  workplace once Bonds began work. As we have  discussed already, the evidence shows this to be  true here.


46
Ordinans premised her decision not to hire  Bonds on the expected future effect that Bonds's  hiring and presence in the workplace would have  on office morale and government effectiveness.  Ordinans reasonably felt that, if Bonds was  hired, the other staffers would resent Bonds's  lack of professionalism, and Hart testified that  Bonds would have begun his employment at the  County under a cloud of suspicion and distrust.  Although Bonds had not started his employment  with the County, Ordinans was justifiably  concerned about the future tumult and dissension  that Bonds's hiring would produce. These are  legitimate interests under Pickering, and the  fact that Bonds had not yet begun working at the  County does not diminish them.

Conclusion

47
For the foregoing reasons, we AFFIRM the judgment  for Milwaukee County.


48
Cudahy, Circuit Judge, dissenting.


49
This is  certainly a case of first impression,  illustrating the confusion attendant on  increasingly complex elaborations of the First  Amendment rights of government employees. To  somehow allay confusion, we must go back to first  principles in search of an answer to the puzzle.


50
In that spirit I concur wholeheartedly with the  majority that Mr. Bonds's comments at the ill-  fated Community Brainstorming Conference  addressed a subject of public concern and that  therefore the analysis set forth in Pickering v.  Board of Education, 391 U.S. 563 (1968), is  appropriate. See also Connick v. Myers, 461 U.S.  138 (1983). That Bonds was a public employee and  that he spoke on a subject within his purview as  a policy analyst working for the City does not  impair his rights as a citizen, so long as he  expressed his own opinion on a subject that was  of intense public interest. He was not  complaining about the quality of the water in the  office water cooler or some other "inside" matter  pertaining to his working conditions, his  relations with other employees or some other  topic not of interest to the public at large. It  may be symptomatic of the confusion that seems  increasingly to be plaguing Pickering-type cases  that the issue of public concern could even be  raised here. Going back to first principles may  mean looking at the Pickering case itself, where  a high school teacher wrote a letter to the local  newspaper highly critical of the way the Board of  Education had handled certain bond issue  proposals and its subsequent allocation of  financial resources between the schools'  educational and athletic programs. See Pickering,  391 U.S. at 565-67, 575-78. In many respects,  including the tone of the letter as compared with  the tone of Mr. Bonds's public remarks, Pickering sounds very much like the present case.


51
Before wrestling with the thorny legal issues,  it would be helpful to put the Brainstorming  Conference, at which Mr. Bonds spoke, in some  perspective. This will help not only in  evaluating Mr. Bonds's conduct, but also in  weighing the importance to the public of  protecting his right to speak. Mr. Bonds's speech  dealt with a highly controversial issue with  millions of dollars of public funds at stake.  Holding a doctoral degree in Urban Studies (and  having written his dissertation on the historical  distribution of Community Development Block Grant  funds in Milwaukee from 1975 to 1997), he is a  foremost expert on the Community Development  Block Grant process and he obviously felt deeply  about it. He was therefore highly qualified to  provide the public with information about this  important subject, which was right at the center  of public concern. The testimony of Vel Phillips-  -who was Milwaukee's first black, female  alderman, later Wisconsin Secretary of State and  a national figure--and of Reuben Harpole--long  associated with higher education through the  University of Wisconsin-Milwaukee--indicate the  importance of Mr. Bonds's speech. These were the  only trial witnesses who were actually present at  the forum where Mr. Bonds spoke, and when asked  to describe Mr. Bonds's demeanor at the forum,  Mr. Harpole answered, "[His demeanor was]  [a]lmost essentially like he acted today [at the  trial]. I've known Mr. Bond [sic] for about ten  years and he's always been even tempered, just .  . . but he doesn't bite his tongue on the truth."  Tr. at 138. See also id. at 137 (Harpole  characterizing Bonds's comments as "[s]mooth,  nonthreatening, but speaking the truth").


52
Ms. Phillips's response to a question about  what actions Mr. Bonds had advocated at the forum  is instructive. She said, "I was very aware at  that point and he was not advocating anything. He  was being very . . . He's a soft spoken man just  by his general demeanor and he was not in any way  excited or . . . well, he was just being very  logical, very professional in his responses." Tr.  at 143. According to these witnesses, Mr. Bonds's  allegedly inflammatory remarks about recalling  the Mayor and so on were not volunteered. They  were offered in response to questions from the  audience about what steps citizens could take if  they disagreed with decisions about the  Neighborhood Strategic Planning Process. See,  e.g., Tr. at 143 (Phillips explaining that  "someone asked the question what are some of the  options if you think you're not getting your fair  share . . . . And [Bonds] was going through  various things that you could do . . .").


53
With this indication of how the actual  witnesses may have seen the speech, it is easier  to strike the Pickering balance in a realistic  way and without the credulity displayed by the  majority. For, in the majority's analysis, County  officials are being allowed to speculate about  Bonds's future suitability for County employment  with neither logic nor evidence to support their  speculations. The first paradox is that Bonds was  retained by the City which he supposedly grossly  offended by his remarks. Neither his loyalty nor  his ability to work cooperatively with his  fellows has been questioned by the City. Yet the  County, which he has not offended in any way, can  wring its hands over Bonds's supposed disloyalty  and disruptiveness. After the withdrawal of  County employment, the City did not discipline or  reprimand (let alone fire) Mr. Bonds. Instead,  the City continued to employ him. He went on  providing critical analysis for the City, and  ultimately the Community Development Policy  Committee and the full council accepted his  concerns and modified the Neighborhood Strategic  Planning Process. See Tr. at 18-19, 93-95, 221.  Mr. Bonds was later promoted, receiving a $9,000  pay raise, and praised by City officials. See Tr.  at 41-42, 45, 48, 222. His views were essentially  vindicated but at the cost of a County job. On  the other side of the scale, the majority says  very little about the interest of Mr. Bonds, as  a citizen, in being able to speak honestly in public about a significant matter of public  concern or about the public's interest in being  informed by him about a difficult matter of major  importance to the public. See Pickering, 391 U.S.  at 571-72.


54
Perhaps, on this occasion Bonds's passionate  belief in his point of view caused him to speak  too boldly and imprudently, but there is no  showing that this has been Mr. Bonds's habit as  an employee of the City or that it would be his  practice at the County, where he had been  specifically instructed that analysts assume a  low profile. There is nothing to indicate that  the City ever issued similar instructions, and,  in fact, Bonds's boss, Alderman Gordon, directed  him to participate in the forum. See Tr. at 27-  28. Later on, the Alderman claimed in a  deposition that he had received numerous  telephone calls of protest at Bonds's remarks,  and the findings of fact submitted by the  defendants, and adopted without change by the  district court, translated this as "substantial  disruption" for the City. See Defendant's  Proposed Findings of Fact para. 13; Tr. of  Decision at 5 (adopting findings). There were  also findings about apologies requested or  delivered. See Findings of Fact para.para. 11,  12. Whether there were "apologies" requested or  delivered seems of only marginal relevance. If  Bonds apologized for any misunderstandings or  perceived excesses of rhetoric, it would speak  well for his civility, but it says little about  the propriety or legality of his being "unhired"  by the County. The best indicator of the City's  "disruption" as a result of the Bonds incident is  that Bonds was not reprimanded or sanctioned by  the City in any way.


55
The majority has in its analysis ushered the  policymaking employee exception, as such, out the  front door, but has let it in again by the back  door--using it as a makeweight of undetermined  heft in the Pickering analysis. Thus, the  majority writes, "The special loyalty and  confidentiality needed from policymaking  employees like Bonds exacerbates the damage to  the employment relationship and government  effectiveness caused by their insubordinate,  disloyal or inappropriate speech." Maj. op.,  supra, at 981. Bonds's speech here may have been  "inappropriate" in part, but it was surely  neither insubordinate nor disloyal. Bonds was  directed by his boss to appear at the  Brainstorming Conference, and pointing out the  means of political action does not equate with  "disloyalty." The majority ascribes to Chairman  Karen Ordinans concerns that Bonds's "statements  revealed him to be untrustworthy and disloyal."  Maj. op., supra, at 982. All of this seems to  assume that after the council vote (which went  against Alderman Gordon), Bonds should have  changed his tune and supported a change that both  he and the Alderman had opposed, or be deemed  "disloyal."


56
Three County supervisors--Daniel Dilberti, Jim  McGuigan and Robert Krug--expressed concern about  Bonds when they read the piece in the Journal  Sentinel. See Maj op., supra, at 974-75. But, there  was opposition to Bonds's termination: five Board  members sent Ordinans a letter formally opposing  the termination, see Tr. at 210-11, and four  supervisors testified on Bonds's behalf at the  trial, see Tr. at 97-100 (Lori A. Lutzka), 110-19  (Elizabeth Cogg-Jones), 119-130 (James Gavin  White), 130-34 (Michael Mayo, Sr.). I suppose  this renders Bonds "controversial" and, by the  lights of some, sanctionable for his speech.  However, I would guess that several (perhaps all)  members of the Board of Education were upset at  teacher Pickering for writing a "disruptive"  letter to the newspaper. This should never be a  sufficient reason for denying First Amendment  protection.


57
The fundamental error that I see in the  majority's analysis is in taking the expressed  concerns of County officials at face value  without requiring some showing that subjective  concerns were supported by objective reality.  Thus, the majority writes, "Bonds's speech  rightly troubled the County because it had  undermined his credibility with several  supervisors, and Ordinans reasonably believed  that his hiring would have created workplace  dissension." Maj. op., supra, at 982. "Loss of  credibility" is a pointedly subjective matter,  and there are obvious problems with allowing it  to vitiate constitutional rights. Freedom of  speech would mean very little if one's  "credibility" with the listeners were the measure  of one's rights. And the majority inexplicably  describes as "reasonable" Ordinans's concerns  about "workplace dissension" which she based  simply on what she thought Bonds's "future  behavior could be." Tr. at 202. Potential  problems may certainly figure in the Pickering  analysis, but there must be some plausible link  between what has happened in the real world and  what might happen in the future. See Connick, 461  U.S. at 152 (noting that although there is no  need for "an employer to allow events to unfold  to the extent that the disruption of the office  and the destruction of working relationships is  manifest . . . a stronger showing may be  necessary [to justify termination] if the  employee's speech more substantially involved  matters of public concern"). Here we have a  single episode in which a speaker may have  engaged in rhetorical excesses. This may indicate  a too fervent commitment to a point of view, but  it is pure speculation that "workplace  dissension" is anywhere in sight. The majority  theorizes that the small size of the County staff  would contribute to bad working relations with  Mr. Bonds. This is just a wild guess based on a  single speech. In fact, because Bonds's comments  were "in no way directed towards any person with  whom [he] would normally be in contact in the  course of his daily work" with the County, there  is probably "no question of maintaining either  discipline by immediate superiors or harmony  among coworkers . . . ." Pickering, 391 U.S. at  569-70. Or, it might also be the case that the  other County staffers would admire Bonds for his  forthrightness and derive satisfaction from  working with him. It is unlikely that failing to  cancel Bonds's hiring would be a "disaster," on  the theory that the County's seven-person  research staff would go out in the community and  conduct themselves like Bonds or that Ordinans's  "job would be complete chaos." The remote  possibility that other teachers might emulate Mr.  Pickering in publicly critiquing Board of  Education policy was no bar to First Amendment  protection for him in the Pickering case. The  lesson of the present incident as viewed by the  majority is that staffers are to be seen and not  heard and the knowledge they have acquired after  many years of diligent application is not to be  shared with a public eager to be informed. They  will exercise their First Amendment rights at  their own (high) risk.


58
What was totally lacking in the Bonds case was  any investigation to discover exactly in what  context he made his remarks, what was his  relation to Alderman Gordon, whether the Alderman  directed him to make remarks on the Neighborhood  Strategic Planning Process and a variety of other  matters that might reflect on Bonds's alleged  "insubordination" and "disruption." Ordinans did  not speak with Bonds or Alderman Gordon, see Tr.  at 210, nor did she speak with anyone who was  actually at the Brainstorming Conference, see Tr.  at 203. An investigation would have disclosed  that there was no disagreement in policy between  Bonds and his boss, the Alderman. Alderman  Gordon, who represents a ward in the Northside  African-American community and to whom Bonds  directly reported, had instructed him to write  the report on the Neighborhood Strategic Planning  Process and had directed him to appear and to  speak in his place at the Community Brainstorming  Conference. See Tr. at 14-15, 19, 27. Alderman  Gordon had told Bonds to provide "blunt" analysis  of the Neighborhood Strategic Planning Process.  Tr. at 28. The Northside audience before whom  first Gordon and then Bonds was to appear was  certainly expected to be sympathetic to their  views.


59
After the speech came to the attention of  Ordinans, Bonds should have been given an  opportunity to tell his side of the story in  detail. He did have one telephone conversation  with Hart, but that seems entirely inadequate  under the circumstances. If Bonds were being  dropped by the City, you can be sure there would  have been at the very least a thorough  investigation. I see no difference between the  obligation to investigate of an employer where  the term of employment has yet to begin and the  obligation of a current employer. In fact, at the  trial, Milwaukee Common Council President Kalwitz  was asked what he would have done if he were  concerned about Bonds's speech. Alderman Kalwitz  replied, "I would have approached Mr. Bonds and  asked him under what circumstances he made those  comments." Tr. at 222. The alternative to an  investigation is to give full credence to every  fleeting concern and every vagrant fear felt by  officials of the prospective employer when they  have read a brief account of an incident in the  newspaper. If nothing is required of the  prospective employer beyond rampant speculation,  the burden on First Amendment rights is  unacceptable.


60
And what are the First Amendment values that  are virtually ignored by the majority opinion? As  has been earlier explained, Bonds's speech  involved a highly controversial subject in which  there was intense public interest--particularly  on the Northside of Milwaukee. Millions of  dollars were at stake, and Bonds was an expert  who could supply the pressing need for  information. One obvious purpose of the First  Amendment is to keep the public informed on  important subjects of public concern. See  Pickering, 391 U.S. at 571-72. The result reached  by the majority here will put new barriers in the  path of government employees who might otherwise  contribute to public enlightenment. One of the  ironies of the situation is that, after being  rejected by the County, Bonds went on to  essentially vindicate his views in his further  work for the City. The employer that did not  strike out in panic at the first manifestation of  Bonds's independence was thus rewarded by his  further, apparently fruitful, contributions of  skill and knowledge. That is why the interests  both of the government employee and of the public  in the employee's right to speak freely on  matters of public concern may not be  circumscribed on the basis of speculative and  baseless fears.


61
Although the majority did not apply the  policymaking employee exception here because it  concluded that the County did not reject Bonds  because of a political disagreement, a few  comments on its extended discussion of the  exception may be in order. It is important to  recall the origins of the exception in  determining whether it ought to apply. In its  origins, the exception pertained to partisan  differences: Republicans should not be forced to  employ Democratic policymakers. See Elrod v.  Burns, 427 U.S. 347, 372 (1976); see also Branti  v. Finkel, 445 U.S. 507 (1980). From there it  moved on to situations of electoral  confrontation: a candidate should not have to  employ his or her election opponent as a  policymaker. See Wilbur v. Mahan, 3 F.3d 214,  217-18 (7th Cir. 1993). More recently, the  exception has been extended to the taking of  policy (or political) positions by a policymaker  in opposition to those of his or her employer.  See Warzon v. Drew, 60 F.3d 1234, 1239 (7th Cir.  1995). These are thought of as political  differences of sufficient consequence to  undermine the employer-employee relation of trust  and confidence. This doctrine, however, in its  evolution rests upon the idea--not that there is  a simple disagreement on an issue between  employer and employee--but that the disagreement  is fundamental enough to weaken the bond between  the two, so as to destroy the efficiency and  effectiveness of the working relationship. The  policy difference can then be said to be a  "political" rift between a public employer and  its policymaking employee. As the majority puts  it, "disagreement between the employer and the  policymaking employee over job-related policy  issues [may cause] the same failure of loyalty  and shared political mission between superior and  subordinate as inconsistent political   affiliation or viewpoint." Maj. op., supra, at  978. This formulation should make it clear that  the disagreement, in order to implicate the  policymaking employee exception, must take a form  from which a failure of loyalty and fidelity can  reasonably be inferred as a strong probability,  not a form from which such a failure would be  only a possibility--something to watch for in the  future.


62
In the present context, the exception does not  apply for several reasons in addition to the one  noted by the majority. First, Mr. Bonds had no  policy disagreement with his relevant superior,  Alderman Gordon. They both agreed that The  Neighborhood Strategic Planning Process was a bad  idea. Admittedly, the Common Council acted  contrary to Alderman Gordon's wishes and contrary  to Mr. Bonds's views, but this is hardly a policy  difference that is relevant to Mr. Bonds's  ability to perform his policymaking job. That  Alderman Gordon was critical of Mr. Bonds's  rhetoric (as opposed to the substance of his  remarks) creates no policy difference implicating  the policymaking employee exception.


63
There is another reason why the exception fails  here. The basis of the policymaking exception is  the idea that political antagonism may cast a  doubt over the employee's fidelity and ability to  work cooperatively and effectively in the  policymaking role. If a single speech were enough  to trigger the exception, the exception would  completely swallow any First Amendment protection  that would otherwise be available. It is not  surprising that in none of our cases has a single  incident of policy disagreement been held to be  enough to justify the sanctioning of a  policymaker. And this is certainly not the case  to recognize such a possibility.


64
There was therefore no basis either under the  policymaking employee exception or under  Pickering balancing for the County to rescind  Bonds's job. I therefore respectfully dissent.